Citation Nr: 0614258	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for claimed tinea pedis 
with heel fissures.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO in Cleveland, Ohio.  The jurisdiction of 
this case has since been transferred to the RO in Newark, New 
Jersey.  

The veteran requested a hearing in Washington, DC.  However, 
he withdrew his request in April 2006.  See 38 C.F.R. 
§ 20.702(e) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

During service, the veteran was seen for complaints of skin 
problems of the feet on multiple occasions, including in 
September 1966 and February 1967.  The April 1967 separation 
examination report contains no complaints or symptoms 
pertaining to the feet.  

Subsequent to service, the veteran was afforded a VA 
examination in July 2003.  The examiner, however, did not 
provide an opinion as to the etiology of the veteran's 
current skin disorder of the feet.  

In order to make a decision on the claim, a medical opinion 
is necessary to clarify whether there exists an association 
between any current disability and the in-service 
manifestations.  38 U.S.C.A. § 5103A(d).  Without this 
opinion a fair adjudication of the claim cannot be made.  

Also, the veteran's VA treatment history report from March 
1996 to October 1999 indicates he reported numerous visits to 
the VA hospital for treatment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed skin 
disorder of the feet since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
skin disorder of the feet.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current acquired skin 
disability of the feet that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for skin disorder of 
the feet should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
RO for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



